                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KEENAN G. WILKINS,                                   Case No. 16-cv-07016-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER
                                                v.
                                   9
                                                                                             Re: Dkt. Nos. 99, 100, 109
                                  10    DAVID O. LIVINGSTON, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner proceeding pro se on claims under 42 U.S.C. § 1983, has filed

                                  14   several motions to voluntarily dismiss defendants Baker, Kosmicky, Yates, Arnada and Wooden

                                  15   pursuant to Fed. R. Civ P. 41. These defendants have already been dismissed pursuant to the

                                  16   motions, but the motions are granted.

                                  17          With respect to the defendant County, “a local government may not be sued under § 1983

                                  18   for an injury inflicted solely by its employees or agents. Instead, it is when execution of a

                                  19   government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts

                                  20   may fairly be said to represent official policy, inflicts the injury that the government as an entity is

                                  21   responsible under § 1983.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). To state a

                                  22   claim under Monell, the plaintiff must allege enough facts about the alleged policy, custom or

                                  23   practice to allow the defendant to defend itself, and to plausibly show that plaintiff is entitled to

                                  24   relief. AE v. County of Tulare, 666 F.3d 631, 636-37 (9th Cir. 2012) (citing Starr v. Baca, 652

                                  25   F.3d 1202, 1216 (9th Cir. 2011)).

                                  26          The Court advised plaintiff in a prior order that his conclusory policy or custom allegations

                                  27   failed to plausibly demonstrate he was entitled to relief against the County. Plaintiff has now filed

                                  28   a motion to amend the complaint with new allegations. Dkt. No. 109.
                                              Federal Rule of Civil Procedure 15(a) governs the motion, and provides:
                                   1
                                                      (1) Amending as a Matter of Course. A party may amend its
                                   2                  pleading once as a matter of course within:
                                   3                          (A) 21 days after serving it, or
                                   4                          (B) if the pleading is one to which a responsive pleading is
                                                                  required, 21 days after service of a responsive pleading
                                   5                              or 21      days after service of a motion to dismiss
                                                                  under Rule 12(b), (c), or (f), whichever is earlier.
                                   6
                                                      (2) Other Amendments. In all other cases, a party may amend its
                                   7                  pleading only with the opposing party’s written consent or the
                                                      court’s leave. The court should freely give leave when justice so
                                   8                  requires.
                                   9   Fed. R. Civ. P. 15(a).
                                              While leave to amend is generally treated with some favor, particularly for pro se litigants,
                                  10

                                  11   it need not be granted where the amendment of the complaint would cause the opposing party

                                  12   undue prejudice, is sought in bad faith, constitutes an exercise in futility, or creates undue delay.
Northern District of California
 United States District Court




                                  13   See Janicki Logging Co. v. Mateer, 42 F.3d 561, 566 (9th Cir. 1994); Roberts v. Arizona Bd. of
                                  14
                                       Regents, 661 F.2d 796, 798 (9th Cir. 1981). The Court’s discretion to deny leave is particularly
                                  15
                                       broad where the plaintiff has already filed an amended complaint. Wagh v. Metris Direct, Inc.,
                                  16
                                       363 F.3d 821, 830 (9th Cir. 2003); Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992). Leave
                                  17
                                       to amend should be denied on futility grounds if “it appears beyond doubt that the plaintiff’s
                                  18
                                  19   proposed amended complaint would not remedy the deficiencies in the previous complaint.”

                                  20   Adam v. Hawaii, 235 F.3d 1160, 1164 (9th Cir. 2001); see also Schmier v. United States Court of
                                  21   Appeals, 279 F.3d 817, 824 (9th Cir. 2002).
                                  22
                                              In this case, leave to amend is not warranted. Plaintiff’s filed the original complaint on
                                  23
                                       December 7, 2016. Dkt. No. 1. A first amended complaint was filed on January 6, 2017. Dkt.
                                  24
                                       No. 8. The case was closed and then later reopened, and the first amended complaint was
                                  25

                                  26   dismissed with leave to amend on November 7, 2017. Dkt. No. 37. Plaintiff filed a second

                                  27   amended complaint which was ordered served on defendants on June 21, 2018. Dkt. No. 42.

                                  28   Defendants filed a motion to dismiss and motion for summary judgment on October 19, 2018.
                                                                                          2
                                       Dkt. Nos. 50, 51. Plaintiff is well beyond the time frame to amend as a matter of course and
                                   1

                                   2   allowing an amendment this late in the litigation with dispositive motions already filed would

                                   3   cause undue prejudice and delay in an already old case.

                                   4          While plaintiff has filed a motion to amend, he has not filed a third amended complaint.
                                   5
                                       He has only included new allegations and arguments. Even if plaintiff had filed a full amended
                                   6
                                       complaint, he has not received consent of the opposing parties and the Court does not grant
                                   7
                                       plaintiff leave to amend. Plaintiff has again only provided conclusory allegations that there was a
                                   8
                                       policy or custom in place. He has not alleged sufficient facts to demonstrate a custom or policy
                                   9

                                  10   that caused the constitutional deprivations at issue. Plaintiff has already filed multiple amended

                                  11   complaints and it does not appear that he could remedy the deficiencies of the previous complaint.
                                  12
Northern District of California




                                                                               CONCLUSION
 United States District Court




                                  13
                                              1.      The motions to dismiss1 individual defendants (Dkt. Nos. 99, 100) are GRANTED.
                                  14
                                       Defendants Baker, Kosmicky, Yates, Arnada and Wooden remain dismissed from this action.
                                  15
                                              2.      The motion to amend (Dkt. No. 109) is DENIED.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: April 4, 2019
                                  18
                                  19

                                  20                                                                JAMES DONATO
                                                                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    While Dkt. No. 99 is titled as a motion to amend, plaintiff actually seeks to voluntarily dismiss a
                                       defendant.
                                                                                       3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KEENAN G. WILKINS,
                                   4                                                          Case No. 16-cv-07016-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        DAVID O. LIVINGSTON, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 4, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Keenan G. Wilkins ID: #:AN2387
                                       California Healthcare Facility
                                  18   P.O. Box 32290
                                       Stockton, CA 95213
                                  19

                                  20

                                  21   Dated: April 4, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
